Exhibit 10.1
 
FIRST AMENDMENT TO DEED OF LEASE


THIS FIRST AMENDMENT TO DEED OF LEASE (“First Amendment”) is dated as of October
1, 2009 (the “Effective Date”), by and between GRIZZLY VENTURES LLC, a Delaware
limited liability company (“Landlord”), and RACKSPACE US, INC., a Delaware
corporation (“Tenant”).


W I T N E S S E T H:


WHEREAS, Landlord and Tenant entered into that certain Deed of Lease dated
February 5, 2009, (the “Original Lease”), pursuant to which Landlord leased to
Tenant, and Tenant leased from Landlord, (i) a computer room designated as Pod
8b; (ii) storage space designated as Storage Room No. 108A and (iii) office
space designated as Office No. 3 and Office No. 4,  in the data center facility
commonly known as “ACC4,” located at 44480 Hastings Drive, in the Ashburn
Corporate Center, Ashburn, Virginia (the “Building”); and


WHEREAS, Landlord and Tenant now desire to amend the Original Lease in the
manner set forth below, upon and subject to the terms, covenants and conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. Recitals; Defined Terms.  The foregoing recitals are hereby incorporated into
this First Amendment by reference, as if fully set forth in this first
paragraph. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Original Lease, as amended hereby.  As of the
Effective Date, the term “Lease” shall mean the Original Lease, as amended by
this First Amendment.
 
2. Tenant’s Additional Metering Apparatus.  Tenant has been permitted to
install, at its sole cost, a redundant set of current transformers and related
circuitry and facilities, including communications connectivity equipment
(hereinafter collectively referred to as “Tenant’s Metering Apparatus”), on the
incoming sources of the Critical Load Power for the Premises (the
“D-Boards”).  Tenant’s installation of Tenant’s Metering Apparatus shall be
subject to the terms and provisions of Article IX of the Original
Lease.  Without limiting the foregoing, Landlord acknowledges that it approved
Tenant’s installation of Tenant’s Metering Apparatus on the D-Boards and the
plans and specifications therefor, pursuant to Section 9.2 of the Original
Lease.  Tenant’s installation of Tenant’s Metering Apparatus is further subject
to the following terms and conditions:
 
(a)           Tenant acknowledges and agrees that Tenant’s Metering Apparatus
shall be used solely for the acquisition of data to assist Tenant in its power
and space management efforts within the Premises.  Landlord’s metering equipment
shall be utilized for all other purposes under the Lease, including, but not
limited to, determining Tenant’s Critical Load Power and CRAC usage under
Section 13.4 thereof and determining Critical Load Power quality and
availability under Exhibit F of the Lease, including the occurrence of any Power
Deficiencies, HVAC Deficiencies and/or Services Interruption Events.
 

--------------------------------------------------------------------------------


(b)           Without limiting the generality of the terms and provisions in
this Section 2 above, Landlord acknowledges that, prior to scheduling the
installation of Tenant’s Metering Apparatus, Tenant submitted to Landlord, and
Landlord approved, “Specification Documents,” including drawings and plans,
specifications of all proposed materials and wiring schematics, for Tenant’s
Metering Apparatus.
 
(c)           Landlord acknowledges that it: (i) inspected the work methods and
materials during and after installation of Tenant’s Metering Apparatus; and (ii)
deemed the work not to be substandard or inconsistent with the Specification
Documents.  Landlord shall have a continuing right to inspect the Tenant’s
Metering Apparatus and, to the extent Landlord reasonably determines that the
installation thereof was substandard or inconsistent with the Specification
Documents, any corrective action that Landlord may reasonably require in
connection therewith shall be performed at Tenant’s sole expense.
 
(d)           Tenant shall be solely responsible for the installation, repair
and maintenance of Tenant’s Metering Apparatus, provided, that, to the extent
any repairs or maintenance of Tenant’s Metering Apparatus are required due to
the negligence or willful acts or omissions of Landlord, its agents, contractors
or employees, such repairs and/or maintenance shall be at Landlord’s cost and
expense.  Prior to performing repairs or maintenance to Tenant’s Metering
Apparatus that would require access to the current transformers, connections or
wiring to the D-Boards, Tenant shall coordinate and schedule such repairs or
maintenance with Landlord’s data center operations personnel.  Landlord, on
behalf of itself and its data center operations personnel, agrees to reasonably
cooperate with Tenant in connection with Tenant’s repair and maintenance of
Tenant’s Metering Apparatus.


(e)           Tenant covenants and agrees that the installation and operation of
Tenant’s Metering Apparatus shall not interfere with Landlord’s obligations
under the Lease, including, but not limited to Landlord’s obligations set forth
in Article XIII and Exhibit F thereof, and shall not interfere with Landlord’s
operations within the Building.  For purposes of the foregoing sentence, the
term “interfere” shall not be deemed to include any incidental interference that
has no adverse impact on Landlord’s obligations under the Lease or operations
within the Building.  In the event that Tenant’s (or its agents’, contractors’
or employees’) installation and/or operation of Tenant’s Metering Apparatus, or,
except to the extent caused by the negligence or willful acts or omissions of
Landlord, its agents, contractors or employees, the malfunctioning of Tenant’s
Metering Apparatus, causes damage to Landlord’s electrical distribution systems
serving the Premises (subject to the exception set forth herein above, the
duration of any such event (ceasing upon successful repair of the damage or when
successful repair of such damage would have occurred if Landlord had pursued
said repair promptly and diligently), a “Tenant’s Metering Apparatus Damage
Event”), as reasonably determined by Landlord, Tenant shall be responsible for
all costs to repair such damage and shall pay such costs as Additional Rent
within thirty (30) days after receipt of an invoice of the costs of such repairs
from Landlord.  During (i) any Tenant’s Metering Apparatus Damage Event or (ii)
any reasonable period that it is reasonably necessary for Landlord’s electrical
distribution systems to be de-energized to allow for the repair of Tenant’s
Metering Apparatus (a “De-energized Period”), (A) Landlord’s obligations under
Article XIII and Exhibit F under the Lease with respect to the provision of
Critical Load Power to the Premises shall be suspended, but only to the extent
Landlord’s inability to satisfy said obligations is caused by such Tenant’s
Metering Apparatus Damage Event and/or De-energized Period, and (B)
notwithstanding any provision of the Lease to the contrary, no Power Deficiency
caused by such Tenant’s Metering Apparatus Damage Event and/or De-energized
Period shall constitute a Power Interruption Event for purposes of Exhibit F of
the Lease.  Notwithstanding the foregoing, Landlord shall use commercially
reasonable efforts to avoid Power Deficiencies and other interruptions to the
Premises, and, except as expressly provided above, shall satisfy Landlord’s
obligations under the Lease, including, without limitation, Landlord’s
obligations set forth in the penultimate grammatical paragraph of Section 13.2
of the Lease, during a Tenant’s Metering Apparatus Damage Event or a
De-energized Period.


- 2 -

--------------------------------------------------------------------------------


(f)           In the event that during the Lease Term, in Landlord’s sole but
reasonable determination, the location of Tenant’s Metering Apparatus (or any
portion thereof) physically conflicts with Landlord’s operations within the
Building, including, but not limited to construction of improvements or
installation of equipment, upon the receipt of written notice from Landlord,
Tenant shall relocate Tenant’s Metering Apparatus (or portion thereof, if
applicable), at Tenant’s sole cost, to a location designated by Landlord.
 
(g)           In the event that during the Lease Term, there is a four percent
(4%) or greater discrepancy between the Premises’ electrical current and/or
Critical Load Power readings from Tenant’s Metering Apparatus and Landlord’s
metering equipment, the parties agree to work cooperatively to conduct a
recalibration exercise for Tenant’s Metering Apparatus and Landlord’s metering
equipment and to determine the reason for, and to reasonably resolve, such
discrepancy.  The costs associated with such recalibration shall be borne
equally by the parties.
 
(h)           Upon the expiration or earlier termination of the Lease Term,
Tenant shall remove Tenant’s Metering Apparatus and shall repair or replace any
damage or injury to all or any portion of the Premises resulting from the
installation and/or removal of Tenant’s Metering Apparatus.
 
 
(i)           In addition to Tenant’s general indemnification of Landlord under
Section 14.2(a) of the Lease, Tenant hereby expressly agrees to indemnify and
hold Landlord harmless against all losses, costs, damages, claims, liabilities,
suits, and causes of action, including reasonable attorneys’ fees and costs of
litigation, suffered by or claimed against Landlord, directly or indirectly,
based on or arising out of the installation, operation, use, maintenance, repair
or removal of Tenant’s Metering Apparatus, including, without limitation, any
accident, injury, or damage whatsoever caused to any person, contractor, tenant
or third party, or to the property or operations of Landlord or any person,
contractor, tenant or third party, except to the extent caused by the negligence
or willful acts or omissions of Landlord, its agents, contractors or
employees.  In no event, however, shall Tenant, Guarantor or any of Tenant’s
Representatives (nor any past, present or future board member, partner, trustee,
director, member, officer, employee, agent, representative or advisor of any of
them), under any circumstances under this Section 2(i) be liable for: (I) any
exemplary or punitive damages or (II) any consequential or indirect damages (or
for any interruption of or loss to business) to the extent that (A) Tenant is
not covered therefor by insurance carried, or required to be carried, under this
Lease, and (B) provided that Tenant is carrying such required insurance, Tenant
does not receive proceeds therefor.
 
- 3 -

--------------------------------------------------------------------------------




3. Modifications to Original Lease.


(a) The following sentence shall be added as the final sentence to the
penultimate grammatical paragraph of Section 13.2 of the Original Lease:


“Without limiting the foregoing, Landlord represents, warrants and covenants
that, throughout the Lease Term, Landlord shall schedule and perform routine
maintenance of the UPSs and Engine Generators of the Building only in a manner
which, subject to unplanned interruptions and breakdowns, will maintain, at a
minimum, the UPSs in the Building in a N+1 configuration.”
 
(b) The final sentence of Section 14.1 of the Original Lease is hereby amended
such that subsection (b)(ii)(B) thereof is hereby deleted in its entirety and
the following is inserted in lieu thereof:


“(B) provided that Landlord is carrying such required insurance, Landlord does
not receive proceeds therefor, all in connection with or relating to this
Lease.”


(c) The final sentence of Section 14.2(a) of the Original Lease is hereby
amended such that subsection (II)(B) thereof is hereby deleted in its entirety
and the following is inserted in lieu thereof:
 
“(B) provided that Tenant is carrying such required insurance, Tenant does not
receive proceeds therefor.”


(d) The following paragraph shall be added as Section E, entitled “Reporting,”
to Exhibit F to the Original Lease:


“E.           REPORTING


Landlord agrees to provide Tenant, at Landlord’s sole cost and expense and
without reimbursement from Tenant as part of Operating Expenses, not less than
one (1) time each year during the Lease Term, a so-called SAS70 Type II report
performed by a nationally recognized public accounting firm engaged by Landlord
for such report.  Each annual SAS70 Type II report prepared by Landlord shall
audit the time period from January 1 to September 30, or such other nine (9)
month period as may be mutually agreed upon in writing by the parties during the
Lease Term, (the “Initial Audit Period”), with an update letter subsequently
delivered covering the three (3) month period not included within the Initial
Audit Period, and each SAS70 Type II report and/or update letter shall be
delivered to Tenant within sixty (60) days after the end of the applicable time
period.  Furthermore, Landlord will cooperate with, and use commercially
reasonable efforts to assist, Tenant with respect to Tenant’s compliance
obligations and reporting, including, without limitation, (i) Tenant’s
preparation of independent SAS70 Type II reports, (ii) Tenant’s PCI DSS
compliance and (iii) Tenant’s ISO27001 compliance.  Such cooperation shall
include, without limitation, allowing Tenant and Tenant’s auditors and
consultants access to the Building or such other location reasonably agreed to
by Landlord and Tenant, in order to review testing logs and information and
maintenance logs, schedules and other information regarding the Building’s
electrical and mechanical systems, as well as evidence of the Building’s
physical controls and environmental controls.  Notwithstanding the foregoing,
Tenant’s preparation of independent SAS70 Type II reports, Tenant’s PCI DSS
compliance, Tenant’s ISO27001 compliance and any other of Tenant’s compliance
obligations and reporting, shall be prepared and/or carried out at Tenant’s sole
cost and expense. ”
 
- 4 -

--------------------------------------------------------------------------------


4. Other Terms and Provisions.
 
(a)   Conflicts.  If any provision of this First Amendment conflicts with the
Original Lease, the provisions of this First Amendment shall control.
 
(b)   Ratification.  Except as otherwise expressly modified by the terms of this
First Amendment, the Original Lease shall remain unchanged and continue in full
force and effect.  All terms, covenants and conditions of the Original Lease not
expressly modified herein are hereby confirmed and ratified and remain in full
force and effect, and, as further amended hereby, constitute valid and binding
obligations of the parties hereto enforceable according to the terms thereof.
 
(c)   Binding Effect.  All of the covenants contained in this First Amendment,
including, but not limited to, all covenants of the Original Lease as modified
hereby, shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, legal representatives and permitted
successors and assigns.
 
(d)   Effectiveness.  The submission of this First Amendment shall not
constitute an offer, and this First Amendment shall not be effective and binding
unless and until fully executed and delivered by each of the parties hereto.
 
(e)   Counterparts.  This First Amendment may be executed in multiple
counterparts, each of which shall be an original, but all of which shall
constitute one and the same First Amendment.  Additionally, the parties hereto
hereby covenant and agree that, for purposes of facilitating the execution of
this First Amendment, (i) a facsimile signature shall be deemed to be an
original signature and (ii) a telecopy delivery or electronic delivery (i.e.,
the transmission by any part of his, her or its signature on an original or any
copy of this First Amendment via telecopy, fax machine or e-mail) shall be
deemed to be the delivery by such party of his, her or its original signature
hereon.


(f)   Entire Agreement.  The terms and provisions set forth in this First
Amendment constitute the entire agreement and understanding between Landlord and
Tenant with respect to the specific subject matter addressed herein, and are
hereby deemed to supersede all prior agreements and understandings (including,
without limitation, those expressed originally in the Lease, to the extent
inconsistent with the terms and provisions of this First Amendment, and any
prior oral or written communications between Landlord and Tenant, or their
respective agents or representatives) concerning the specific subject matter
hereof.  No subsequent modification or amendment of the terms and provisions of
this First Amendment shall be effective unless in writing and signed by Landlord
and Tenant.


- 5 -

--------------------------------------------------------------------------------


(g)           Authority.  By its execution and delivery hereof, Landlord does
hereby certify and confirm to Tenant that the undersigned party executing this
First Amendment as Landlord is, in fact, presently the “Landlord” under the
Lease, that the person(s) or party(ies) executing this First Amendment on behalf
of Landlord has/have done so with all requisite due authority, with the effect
that this First Amendment, as so executed, constitutes the valid and binding
agreement of Landlord, enforceable against Landlord in accordance with the terms
and provisions hereof, and that this First Amendment has been duly executed and
delivered by Landlord without the necessity of the joinder of any third
party.  By its execution and delivery hereof, Tenant does hereby certify and
confirm to Landlord that the person(s) or party(ies) executing this First
Amendment on behalf of Tenant has/have done so with all requisite due authority,
with the effect that this First Amendment, as so executed, constitutes the valid
and binding agreement of Tenant, enforceable against Tenant in accordance with
the terms and provisions hereof, and that this First Amendment has been duly
executed and delivered by Tenant without the necessity of the joinder or consent
of any third party.


(h)           Construction.  Descriptive headings used herein are for
convenience of reference only and shall not control or affect the meaning or
construction of any provision set forth in this First Amendment.  Where required
for proper interpretation, words used herein in the singular tense shall include
the plural, and vice versa; the masculine gender shall include the neuter and
the feminine, and vice versa.  As used in this First Amendment, the words
“hereof,” “herein,” “hereunder” and words of similar import shall mean and refer
to this entire First Amendment and not to any particular section or paragraph of
this First Amendment, unless the context clearly indicates otherwise.  If any
provision hereof is for any reason unenforceable or inapplicable, the other
provisions hereof will remain in full force and effect in the same manner as if
such unenforceable or inapplicable provision had never been contained
herein.  This First Amendment shall be construed without presumption of any rule
requiring construction to be made against the party causing same to be
drafted.  This First Amendment shall be construed and interpreted pursuant to
the laws of the Commonwealth of Virginia.






(Signatures on Next Page)

 
 
- 6 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment to
Deed of Lease under seal on or as of the day and year first above written.

 

    LANDLORD:     GRIZZLY VENTURES LLC,     a Delaware limited liability company
   
By:
Grizzly Equity LLC, a Delaware limited
 
liability company, its Manager Member
   
By:
DuPont Fabros Technology, L.P., a
   
Maryland limited partnership, its
   
Managing Member
   
By:
Dupont Fabros Technology,
 
Inc., a Maryland corporation,
 
its General Partner
   
By:
/s/ Hossein Fateh
 
Name:
Hossein Fateh
 
Title:
President & CEO

 
 

   TENANT:          RACKSPACE US, INC.,    a Delaware corporation          By:
 /s/ Alan Schoenbaum    Name:  Alan Schoenbaum    Title:  Sr. Vice President,
General Counsel

 

 
 
 
- 7 -

--------------------------------------------------------------------------------

 

